PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Laurent Bernard Chappuis, et al.
Application No. 16/363,797
Filed: March 25, 2019
Attorney Docket No. 84137460
For: METHOD OF MACHINING AN OPENING IN A PLURALITY OF BLANKS
:
:
:   DECISION GRANTING PETITIONS 
:  UNDER 37 CFR 1.137(a), 37 CFR 1.48(f) 
:  AND 37 CFR 1.313(c)(2)
:


This is a decision on the petition, filed April 26, 2022, under 37 CFR 1.137(a), to revive the above-identified unintentionally abandoned application. This is also a decision on the request under 37 CFR 1.48 to correct the inventorship and on the petition under 37 CFR 1.313(c)(2), filed April 26, 2022, to withdraw the above-identified application from issue.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath/declaration no later than payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed February 1, 2022. The issue fee was timely paid April 18, 2022. Accordingly, the application became abandoned is April 19, 2022.  A Notice of Abandonment was mailed April 22, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that petitioner has submitted (1) an application data sheet (ADS) along with a request to correct inventorship under 37 CFR 1.48, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay.  

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   

The petition satisfies the requirements of 37 CFR 1.313(c)(2). Accordingly, this application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (RCE).

Petitioner is advised that the issue fee paid April 18, 2022, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

As to the petition under 37 CFR 1.48(f):

Petitioner requests to correct the name of inventor in this instant application to S. George Luckey, Jr.

Office records have been corrected to reflect the name of the inventor. A Corrected Filing Receipt, which sets forth the correct name of the applicant, was previously mailed May 6, 2022.  

This matter is being referred to Technology Center AU 3722 for processing the RCE and for consideration of the (ADS) filed April 26, 2022.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-3700.

  
/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.